Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 
Response to Amendment
In the amendment field 08/04/2022, the following has occurred: claims 1-4, 7-10, 12-15, 18-21, and 23 have been amended.  Now, claims 1-23 remain pending.
The previous rejections under 35 U.S.C. 112(b) are withdrawn based on the amendments to the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,510,438 in view of Farooqi, US Patent No. 8,813,028 in view of Lyon, US Patent Application Publication No.2016/0283676 and further in view of Valacich, US Patent Application Publication No. 2018/0113782. 
Each of the limitations of claims 1-20 of the instant application are also recited in claims 1-24 of the ‘438 patent which recites additional limitations. To the extent that the limitations recited in the instant application are missing from those recited in the ‘438 patent, those limitations are obvious in view of Farooqi, Lyon, and Straub for the reasons set forth in the below rejections under 35 U.S.C. 103.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 12, and 23 recite “the constructed application is further executable by one or more mobile devices to passively record information indicating a completion percentage as to whether each of the application elements is completed by one or more mobile device users.” Paragraph 0039 states that “other data” may be “passively recorded by the device.” Paragraph 0040 goes on to state “a first value stored in database 155 is examined by the use module 190, which may be the completion percentage for a particular screen/element/question/login/prompt.”  However, there is no disclosure at this portion, or any other portion, of the specification that the “completion percentage” is “passively record[ed]” by “one or more mobile devices” as recited in the claims. The specification only describes “passively recorded” as associated with undefined “other data” with no other description of this element.
Claims 2-11 and 13-22 are rejected based on their dependencies on claims 1 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, 12-17, 19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooqi, US Patent No. 8,813,028 in view of in view of Straub, US Patent No. 9,851,968 and Lyon, US Patent Application Publication No. 2016/0283676 and further in view of George, US Patent Application Publication No. 2014/0115506.
As per claim 1, Farooqi teaches a method comprising: storing an element database in memory, wherein the element database includes information regarding a plurality of application elements (see column 14, lines 57-59; smart widgets corresponding to pre-coded software components are stored in local database); selecting a set of one or more of the application elements from the element database in real time based on one or more responses to questions posited to a user device over a communication network (see column 5, lines 1-3; the one or more pre-coded software components displayed to the user are encompassed by the recited “questions posited” and the “responses” encompass the user selection of the one or more displayed pre-coded software components); identifying that one or more application elements are missing from the selected set of application elements (see column 28, lines 7-19; recommendation identifies additional widgets to recommend (and which, therefore, are missing from the selected application elements); generating one or more recommendations regarding options for the identified application elements (see column 28, lines 7-19), the recommended options displayed within a graphic user interface for approval by the user device (see column 12, lines 45-48 and column 28, lines 21-23; software elements are displayed to user during each stage of software development and user manually reviews recommended software elements to accept or reject); and constructing an application as an arrangement of application elements that include the selected set of elements and one or more of the identified application elements corresponding to a set of the recommended options displayed within the graphic user interface that have been approved by the user device (see column 5, lines 48-53; selected and recommended elements combined to create mobile application; see column 29, lines 19-22; user approves or rejects recommendations), wherein the constructed application is further executable by one or more mobile devices (see abstract).
Farooqi does not explicitly teach that the selected application elements are based on one or more responses to a series of questions, wherein each response determines a next question in the series.  Straub teaches selecting one or more application elements based on one or more responses to a series of questions, wherein each response determines a next question in the series (see column 7, lines 8-13; user is asked a series of questions by the wizard to select elements to be included in a software application; Figures 15B-16B show an example of screens presented by the wizard “asking” the user to select certain arrangements and elements and subsequent “questions” such as for tabs are based on previous responses or selections).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to supplement the software element recommendations of Farooqi with the wizard of Straub to help the user put together the desired software arrangement with the motivation of making software development easier (see column 1, line 65 – column 2, line 1).
While Farooqi teaches the constructed application is executable by one or more mobile devices, Farooqi does not explicitly teach passively recording information indicating a completion percentage as to whether each of the application elements is completed by one or more mobile device users. George teaches passively recording information indicating a completion percentage as to whether each of a set of application elements is completed by one or more mobile device users (see paragraph 0054; generates a report of the percent of a unique set of applications completed through user interaction with a user interface). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to calculate this statistic as disclosed in George with respect to the mobile device data in Farooqi with the motivation of determining the popularity of features in a newly created application (see paragraph 0054 of George).
The combination of Farooqi, Straub, and George does not explicitly teach the method is for “clinical trial configuration.”  However, this recitation is only in the preamble of the claim and nothing in the body of the claim refers to the “clinical trial configuration.” When reading the preamble in the context of the entire claim, the recitation “clinical trial configuration is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Nevertheless, Lyon teaches a method for clinical trial configuration that includes creating a customized software package for use in the clinical trial (see paragraph 0068).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the software development tool of Farooqi for a clinical trial embodiment as in Lyon.  Since Lyon describes a physician user interacting with a software manufacturer to create a desired software package, one of ordinary skill in the art would have been motivated to look to the combination of Farooqi and Straub for teachings regarding user-created software packages for user without technical skills in software development (see column 3, lines 19-23 of Farooqi).
As per claim 2, Farooqi, Straub, George, and Lyon teaches the method of claim 1 as described above.  As explained above, Farooqi does not explicitly teach recording the completion percentage.  However, George further teaches storing the completion percentage in a use database in the memory of each of the application elements based on the information from the mobile device, wherein the use database is accessible to the user device (see paragraph 0041; user action information may be stored locally in logs; paragraph 0050; data is then accessible via reports).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the this statistical data to the data collected in Farooqi for the reasons given above with respect to claim 1.
As per claim 3, Farooqi, Straub, George, and Lyon teaches the method of claim 1 as described above.  Farooqi further teaches identifying that the one or more application elements are missing from the selected set of application elements includes: identifying one or more elements required to comply with one or more applicable rules (see column 28, lines 2-7; recommendation engine identifies elements to be included based on rules and algorithms); and comparing the required elements to the selected application elements, wherein generating the one or more recommendations is based on the comparison (see column 28, lines 7-14; recommendation engine used rules and algorithms applied to selected widgets to make the recommendations). As explained above, Farooqi does not explicitly teach a clinical trial as an embodiment for software development. However, Lyon teaches specifying a clinical trial as an embodiment for software development (see paragraph 0068). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the clinical trial specific software scripts of Lyon to the software development tool of Farooqi, Straub, and George, resulting in elements that are relevant to the clinical trial and “questions posited” regarding a type of clinical trial, for the reasons given above with respect to claim 1.
As per claim 4, Farooqi, Straub, George, and Lyon teaches the method of claim 1 as described above.  Farooqi further teaches identifying that the one or more application elements are missing from the selected set of application elements includes: identifying one or more optional elements that are relevant to a type of application indicated by the one or more responses (see column 28, lines 2-7; the recommendations are based on the selected software for the mobile application); and comparing the optional elements to the selected application elements, wherein generating the one or more recommendation is based on the comparison (see column 28, lines 7-14; recommendation engine used rules and algorithms applied to selected widgets to make the recommendations).  As noted above, Farooqi does not explicitly teach a clinical trial as an embodiment for software development.  However, Lyon teaches specifying a clinical trial as an embodiment for software development (see paragraph 0068).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the clinical-trial specific software scripts of Lyon to the software development tool of Farooqi, Straub, and George, resulting in elements that are relevant to the clinical trial and “questions posited” regarding a type of clinical trial, for the reasons given above with respect to claim 1.
As per claim 5, Farooqi, Straub, George, and Lyon teaches the method of claim 1 as described above.  Farooqi further teaches positing additional questions to the user device when the user device rejects one or more of the recommendations regarding the missing application elements (see Figure 10; shows that manual review where the user accepts or rejections recommendations leads to additional suggestions).
As per claim 6, Farooqi, George, Straub, and Lyon teaches the method of claim 1 as described above.  Farooqi further teaches identifying one or more documentations that correspond to the selected set of elements from a documentation database (see column 8, lines 9-16; a highlighted list of accounts is just one example of a documentation that corresponds to a selected element); and presenting the one or more documentations to the user device (see column 8, lines 9-16).
As per claim 8, Farooqi, Straub, George, and Lyon teaches the method of claim 1 as described above.  Farooqi further teaches modifying the at least one application element includes at least one of removing, replacing, changing color, and changing an arrangement of the selected application elements within the constructed application (see column 26, line 63 – column 27, line 14; arrangement of elements can be modified through drag and drop and layout choices).
Claims 12-17 and 19 recite substantially similar system limitations to method claims 1-6 and 8 and, as such, are rejected for similar reasons as given above.
Claim 23 recites substantially similar storage medium limitations to method claim 1 and, as such, is rejected for similar reasons as given above.

Claim 7, 11, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooqi, US Patent No. 8,813,028 in view of in view of Straub, US Patent No. 9,851,968 and Lyon, US Patent Application Publication No. 2016/0283676 and George, US Patent Application Publication No. 2014/0115506, and further in view of Lay, US Patent No. 10,394,638.
As per claim 7, Farooqi, Straub, George, and Lyon teaches the method of claim 1 as described above.  While the combination of Farooqi, Straub, George, and Lyon teaches identifying the completion percentage of at least one application element, the combination does not explicitly teach identifying that the completion percentage falls below a user-defined threshold, and generating an alert regarding the at least one application element associated with the completion percentage that falls below the user-defined threshold. Lay. Teaches identifying that a completion percentage falls below a user-defined threshold (see column 14, lines 40-43; identifies that a health of an application falls below a threshold, wherein the health of application can be measured in terms of percent of use – column 3, lines 55-61), and generating an alert regarding the at least one application element associated with the completion percentage that falls below the user-defined threshold (see column 12, lines 57-60; aforementioned application health can be communicated as an alert). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to compare the percentages of George to a threshold for alert communication as disclosed in Lay with the motivation of helping developers to identify how applications are performing for differing purposes (see column 1, lines42-46 of Lay).
As per claim 11, Farooqi, Straub, George, and Lyon teaches the method of claim 1 as described above. While the combination of Farooqi, Straub, George, and Lyon teaches identifying the completion percentage of the application elements, the combination does not explicitly teach sending an alert to the user device when a completion percentage of the arrangement of application elements on one screen is below a completion percentage threshold. Lay teaches sending an alert to a user device when a completion percentage of an arrangement of application elements on one screen is below a completion percentage threshold (see column 14, lines 40-43; identifies that a health of an application falls below a threshold, wherein the health of application can be measured in terms of percent of use – column 3, lines 55-61; see column 12, lines 57-60; aforementioned application health can be communicated as an alert). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to compare the percentages of George to a threshold for alert communication as disclosed in Lay with the motivation of helping developers to identify how applications are performing for differing purposes (see column 1, lines42-46 of Lay).
Claims 18 and 22 recite substantially similar system limitations to method claims 7 and 11 and, as such, are rejected for similar reasons as given above.

Claim 9-10 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooqi, US Patent No. 8,813,028 in view of Straub, US Patent No. 9,851,968, Lyon, US Patent Application Publication No.2016/0283676, and George, US Patent Application Publication No. 2014/0115506, and further in view of Valacich, US Patent Application Publication No. 2018/0113782.
As per claim 9, Farooqi, Straub, George, and Lyon teaches the method of claim 1 as described above.  Farooqi further teaches modifying the at least one application element includes separating the application elements within the arrangement into two or more screens (see column 23, line 61 – column 24, line 4; a first widget is displayed on a first page and a second widget is displayed on a second page).  Farooqi does not explicitly teach comparing an average time to complete the arrangement of application elements with a completion time threshold; comparing a number of the application elements that are arranged on one screen by the arrangement with an element number threshold and that the modifying is based on these comparisons.  Valacich teaches comparing an average time to complete the arrangement of application elements with a completion time threshold (see paragraph 0027; idle time, keystroke dwell time, keystroke transition time are encompassed by completion time; paragraph 0030; comparing these input characteristics to an idealized characteristic is encompassed by comparing to a threshold); comparing a number of the application elements that are arranged on one screen by the arrangement with an element number threshold (see paragraphs 0027 and 0030; areas of the page clicked on is encompassed by a number of elements and this input is compared to an idealized amount); and modifying the elements within the display when the values exceed a threshold (idealized amount) (see paragraph 0031; interactive software is modified based on comparisons).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this analysis for use in deciding how and when to separate pages in Farooqi with the motivation of better analyzing and enabling the ease-of-use of the software programs developed in Farooqi (see paragraph 0006 of Valacich).
As per claim 10, Farooqi, Straub, George, and Lyon teaches the method of claim 1 as described above.  Farooqi further teaches rearranging the arrangement of application elements (see column 26, line 63 – column 27, line 14; arrangement of elements can be modified through drag and drop and layout choices).  Farooqi does not explicitly teach identifying a click pattern based on a location and a sequence of clicks on one screen that includes the arrangement of application elements; and rearranging the arrangement of application elements based on the location and the sequence of clicks, the arrangement being rearranged to correspond to the identified click pattern.  Valacich teaches identifying a click pattern based on a location and a sequence of clicks on one screen that includes an arrangement of application elements (see paragraphs 0027 and 0030; areas clicked and mouse trajectories identified); and rearranging the arrangement of application elements based on the location and the sequence of clicks, the arrangement being rearranged to correspond to the identified click pattern (see paragraph 0031; the software program is modified based on the clicks and trajectories along with the idealized trajectories, therefore the modified arrangement “corresponds” to the identified click pattern). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this analysis for use in deciding how and when to rearrange elements in Farooqi with the motivation of better analyzing and enabling the ease-of-use of the software programs developed in Farooqi (see paragraph 0006 of Valacich).
Claims 20-21 recite substantially similar system limitations to method claims 9-10 and, as such, are rejected for similar reasons as given above.

Response to Arguments
Applicant’s arguments filed 08/04/2022 have been fully considered but are moot in view of the new grounds of rejections set forth above..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626